    Case 18-11922-1-rel         Doc 100 Filed 11/04/20 Entered 11/04/20 15:19:14                         Desc
                                   Main Document     Page 1 of 8



    UNITED STATES BANKRUPTCY COURT
    NORTHERN DISTRICT OF NEW YORK


    In re:
                                                                             Case No. 18-11922
              CODIE B. SOUTHWORTH,                                           Chapter 7


                                      Debtor.

APPEARANCES:

Michael Leo Boyle, Esq.
Attorney for Debtor
Boyle Legal, LLC
64 2nd Street
Troy, NY 12180

James F. Selbach, Esq.
Co-Counsel for Debtor
Selbach Law Offices, P.C.
8809 Daylight Drive
Liverpool, NY 13090

Jeffrey B. Southworth, Pro Se
111 Oswald Street
Pawtucket, RI 02861

Richard B. Applebaum, Esq., Pro Se
1216 Atwood Avenue, Suite 3
Johnston, RI 02919-4912

Robert E. Littlefield, Jr., United States Bankruptcy Judge

                             MEMORANDUM-DECISION AND ORDER
             The current matter before the Court is Codie B. Southworth’s (“Codie” or “Debtor”)

motion (the “Motion”) requesting sanctions 1 for violation of 11 U.S.C. § 524 (a)(2) 2’s discharge


1
 The Motion requests sanctions and monetary penalties including awards of actual damages, attorneys’ fees,
punitive damages and costs.
2
 11 U.S.C. § 524 is titled “Effect of discharge” and subsection (a) states in relevant part regarding any debt
discharged under 11 U.S.C. § 727, the discharge order “(2) operates as an injunction against the commencement or
continuation of an action…or an act, to collect...any such debt as a personal liability of the debtor.”


                                                       -1-
    Case 18-11922-1-rel          Doc 100 Filed 11/04/20 Entered 11/04/20 15:19:14                       Desc
                                    Main Document     Page 2 of 8



injunction against Richard B. Applebaum, Esq. (“Applebaum”) and Jeffrey B. Southworth 3

(“Jeffrey”). The Court has jurisdiction pursuant to 28 U.S.C. §§ 157(a), (b)(1), (b)(2)(A) and

1334(b). For the following reasons, the Motion is granted in part.

                                           BACKGROUND

           This family dispute 4 centers on certain educational loans obtained by Jeffrey to assist

Codie in financing his college education. According to Jeffrey, Codie agreed to repay him after

graduation; however, nothing was reduced to writing. Jeffrey states that Codie remitted

payments for 18 months but then stopped. Father then sued son in Rhode Island Superior Court;

Applebaum was attorney of record in the state court action (the “Action”). Shortly thereafter,

Codie filed a chapter 7 petition in the Northern District of New York. Jeffrey was a scheduled

unsecured creditor. According to the records in the Bankruptcy Clerk’s Office, Jeffrey received

notice of the bankruptcy filing and the issuance of Codie’s discharge (the “Discharge Order”).

Codie filed this Motion because the Action continued post discharge. The Action was ultimately

dismissed.

            Jeffrey is acting pro se in this matter because Applebaum is not admitted in the Northern

District of New York.

                                                   FACTS

1. Jeffrey instituted the Action on May 1, 2018. (ECF No. 31, Part 2).

2. Codie interposed an answer on May 25, 2018. (Ex. to Applebaum Affirmation) (ECF No. 84).

3. The Debtor filed his chapter 7 proceeding on October 31, 2018. (ECF No. 1).



3
    Jeffrey is Codie’s father.
4
 A motion for partial summary judgment in connection with a request for sanctions alleging violations of the
discharge injunction is pending against Applebaum and Kailey Southworth (Codie’s sister). A separate decision
will be issued addressing that matter.


                                                       -2-
    Case 18-11922-1-rel         Doc 100 Filed 11/04/20 Entered 11/04/20 15:19:14                          Desc
                                   Main Document     Page 3 of 8



4. Jeffrey was duly scheduled in the petition and received notice of the commencement of the

filing. (Stipulation of Facts filed April 27, 2020) (ECF No. 56).

5. The Bankruptcy Court issued the Discharge Order on February 25, 2019. Id.

6. The Discharge Order was sent to Jeffrey at his home residence at the time the discharge was

entered. (ECF No. 13).

7. Any debt owed by the Debtor to Jeffrey is discharged. (ECF No. 56).

8. Applebaum was aware of the Discharge Order no later than March 8, 2019. 5

9. The Action was dismissed consensually on July 10, 2020. (ECF No. 90).

                                               ARGUMENTS

          The Debtor’s position is simple. His attorney argues that the continued existence of the

Action post discharge is a violation of Section 524(a)(2).

          In lieu of opposition to the Motion, Applebaum submitted an “Objection and Motion to

Strike or for Summary Denial” and states that Section 524(a)(2) does not apply to the Action

“given the continuing failures of Debtor and/or counsel for Debtor.” (ECF No. 84). According

to Applebaum, the Action “remains open, entirely because neither debtor, nor any attorney on his

behalf filed anything regarding a bankruptcy filing in said state matter; not a Notice of

Bankruptcy, copy of Bankruptcy Discharge, not anything whatsoever.” Id. Applebaum writes

that he “[is] NOT in violation of any discharge injunction, on account of failures of Debtor

and/or Debtor’s counsel to take necessary steps in the R.I. Case.” Id. Seemingly, Applebaum

argues that the burden was on Codie to take positive steps to somehow remove himself from the

Action.




5
  On March 8, 2019, Applebaum sent a letter to Codie seeking to collect on the debt allegedly owed to Kailey. The
letter specifically acknowledges the bankruptcy discharge. (ECF No. 17-2 Exhibit B).

                                                       -3-
    Case 18-11922-1-rel          Doc 100 Filed 11/04/20 Entered 11/04/20 15:19:14                             Desc
                                    Main Document     Page 4 of 8



         Jeffrey sent a letter to this Court that states “[a]ll legalities in this case I have left in the

control of my Attorney Richard B. Applebaum.” (ECF No. 82).

                                             DISCUSSION

         The simple facts in this case pose the narrow issue as to a prepetition creditor’s obligation

once it becomes aware of a bankruptcy discharge. Here, the debt in question was discharged yet

the Action, based upon the discharged obligation, continued. That is exactly what is prohibited

by statute and case law.

         “Pursuant to Section 727(b), a discharge in a Chapter 7 case discharges a debtor from all

debts arising before the filing of the bankruptcy petition, except those that are excepted from

discharge.” Carvalho v. Sokoloff, 2:18-CV-00277, 2019 U.S. Dist. LEXIS 20118, at *3

(E.D.N.Y. Feb. 7, 2019). “The discharge of a debt pursuant to [Section] 727 triggers the

operation of [Section] 524, which protects the debtor from any personal liability on the debt.”

Green v. Welsh, 956 F.2d 30, 33 (2d Cir. 1992). As previously stated, Section 524 prohibits not

only the commencement of an action but also its continuation.

         Applebaum’s apparent assertion that it was Codie’s duty to take definitive steps 6 to

remedy the violation of the discharge injunction is contrary to prevailing law. It has been

repeatedly held that “[w]hen a creditor learns of a discharge violation, it has an affirmative duty

to correct that violation.” In re Dogar-Marinesco, Case No. 09-35544, 2016 Bankr. LEXIS

4111, at *21 (Bankr. S.D.N.Y. Dec. 1, 2016); see also Faden v. Segal (In re Segal), BAP Nos.

CC-14-1175-KuPaTa, CC-14-1224-KuPaTa, 2015 Bankr. LEXIS 286, at *20 (B.A.P. 9th Cir.



6
  Neither Applebaum nor Jeffrey offers any explanation as to how Codie would have been able to accomplish that
goal. As stated infra, the Debtor has no affirmative duty to remedy a Section 524 violation. The burden is entirely
on the creditor to undo what he has done. Lone Star Sec. & Video, Inc. v. Gurrola (In re Gurrola), 328 B.R. 158,
175 (B.A.P. 9th Cir. 2005) (“[T]here is no merit in [the creditor’s] position that the discharged debtor was obligated
to take the initiative to clarify the discharge issue…”).


                                                         -4-
    Case 18-11922-1-rel         Doc 100 Filed 11/04/20 Entered 11/04/20 15:19:14                            Desc
                                   Main Document     Page 5 of 8



Jan. 29, 2015) (finding that when the creditor learned of the discharge order that “he had an

ongoing and affirmative duty after that point to unwind the effects of his discharge injunction

violation”). Thus, “[t]he onus is on the creditor to inform other courts…and to discontinue any

pending proceedings….” Grinspan v. Grinspan (In re Grinspan) 7, 597 B.R. 725, 733-34 (Bankr.

E.D.N.Y. 2019) (citation omitted).

         In Jackson v. DeJesus (In re Jackson), Case No.: 15-21233, 2020 Bankr. LEXIS 367, at

*11 (Bankr. Conn. Feb. 12, 2020), the bankruptcy court awarded attorney’s fees and sanctions

for a violation of the discharge injunction. The Jackson court found particularly offensive that

the creditor did not dismiss certain state court appeals until the entry of the discharge violation

order.

         Despite notice of the Discharge Order, Applebaum and Jeffrey did not take any

affirmative steps to dismiss the Action until after the Motion was filed. Applebaum claims that

he could not unilaterally dismiss the Action because an answer had been filed. However, he

simply could have requested that the Debtor sign a stipulation of dismissal immediately upon

learning of the discharge. By not attempting to affirmatively remedy the situation, Applebaum

and Jeffrey continued collection activities post discharge in violation of the statute.

         Sanctions for Violation of the Discharge Injunction Pursuant to Taggart v. Lorenzen

         “Civil contempt, imposed under the court’s section 105 powers, is the normal sanction

for violations of the discharge injunction.” 4 Collier on Bankruptcy ¶ 524.02[2][c] (16th ed.

2020). Recently, the Supreme Court in Taggart v. Lorenzen, 139 S. Ct. 1795, 1799 (2019) ruled:




7
  The Court recognizes that the In re Grinspan decision deals with 11 U.S.C. § 362, the automatic stay provision.
However, the automatic stay terminates at discharge invoking the discharge injunction and therefore, the analysis as
to the entity with the burden to rectify a violation is the same. See In re Fucilo, Case No. 00-36261, 2002 Bankr.
LEXIS 475, at *17 (Bankr. S.D.N.Y. Jan. 24, 2002).

                                                        -5-
 Case 18-11922-1-rel        Doc 100 Filed 11/04/20 Entered 11/04/20 15:19:14                   Desc
                               Main Document     Page 6 of 8



       [A] court may hold a creditor in civil contempt for violating the discharge order if there is
       no fair ground of doubt as to whether the order barred the creditor’s conduct. In other
       words, civil contempt may be appropriate if there is no objectively reasonable basis for
       concluding that the creditor’s conduct may be lawful.

The Court continued:

       Under the fair ground of doubt standard, civil contempt therefore may be appropriate
       when the creditor violates the discharge order based upon an objectively unreasonable
       understanding of the discharge order or the statutes that govern its scope.
       Id. at 1802.

In effect, Taggart “clarifies that the standard to find civil contempt is objective, but subjective

good or bad faith may affect the size of the range of losses attributable to the noncompliance

with the injunction. Bad faith may widen the range of what is compensatory...Good faith may

narrow the range.” In re LaGrand, 612 B.R. 604, 613 (Bankr. E.D. Cal. 2020) (citations

omitted).

       To date, Applebaum’s submissions have been confusing at best. Therefore, to ensure

clarity of the record and that all arguments are properly addressed, the Court will allow

Applebaum and Jeffrey until December 4, 2020 to provide the Court with an explanation as to

why the actions taken or not taken in this case were “objectionably reasonable” based on

Taggart. If the Taggart submission is credible, Codie will be given an opportunity to respond.

If not within the safe harbor of Taggart, an inquest on damages will be scheduled.

       Finally, the Court must address Jeffrey’s contention that he left all legal issues to

Applebaum. It is well settled that “clients must be accountable for the acts and omissions of

their attorneys.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396

(1993); see also Garcia v. North Star Capital Acquisition, LLC (In re Garcia), Bankr. Case No.

09-54517, Chapter 7, Adv. No. 11-05149, 2013 Bankr. LEXIS 404, at *21-22 (Bankr. W.D. Tx.

Jan. 31, 2013); (“[C]onstructive notice may be defined, crudely, as a rule in which if you should



                                                 -6-
 Case 18-11922-1-rel          Doc 100 Filed 11/04/20 Entered 11/04/20 15:19:14                  Desc
                                 Main Document     Page 7 of 8



have known something, you’ll be responsible for what you should have known.”); In re

Greenberg, 526 B.R. 101, 105 (Bankr. S.D.N.Y. 2015) (finding that “when a non-bankruptcy

counsel is actively engaged in prosecuting a creditor’s claim against the debtor before a non-

bankruptcy tribunal…that is a sufficient nexus to the bankruptcy case to justify imputing

authorized agency”) (citation omitted). Here, Applebaum was prosecuting Jeffrey’s claim in the

Action and therefore, a sufficient nexus exists to hold Jeffrey in violation of the discharge

injunction as well as Applebaum.

                                           CONCLUSION

          It is crystal clear that Section 524 was violated. What is not as clear is whether or not,

after Taggart, the violation is punishable by contempt.

          Based upon the foregoing, the Court finds that the failure of Applebaum and Jeffrey to

take any affirmative steps to dismiss the Action is a violation of Section 524(a)(2). Accordingly,

the Debtor’s Motion is hereby GRANTED as to Applebaum’s and Jeffrey’s culpability

regarding the continuation of the Action; and it is further

          ORDERED, Applebaum and Jeffrey have until December 4, 2020 to provide the Court

with submissions as to why the actions taken or not taken in this case were “objectionably

reasonable” pursuant to the Taggart standard. The pleadings are limited to only this issue and

are to be received by the Clerk’s office by close of business on December 4, 2020; and it is

further

          ORDERED, if after review, the Court finds the Taggart submission credible, Codie will

be given an opportunity to respond. If the Court does not find the submission falls within the

Taggart parameters, an inquest on damages will be scheduled; and it is further




                                                   -7-
 Case 18-11922-1-rel       Doc 100 Filed 11/04/20 Entered 11/04/20 15:19:14              Desc
                              Main Document     Page 8 of 8



       ORDERED, this Court retains jurisdiction to all matters arising from or related to the

terms, conditions, and enforcement of this Order.




Dated: November 4, 2020
       Albany, NY


                                                           /s/ Robert. E. Littlefield, Jr.
                                                           Robert E, Littlefield, Jr.
                                                           United States Bankruptcy Judge




                                               -8-
